
	
		111th CONGRESS
		2d Session
		S. 3354
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To redesignate the North Mississippi
		  National Wildlife Refuges Complex as the Sam D. Hamilton North Mississippi
		  National Wildlife Refuges Complex.
	
	
		1.Redesignation of the North Mississippi
			 National Wildlife Refuges Complex
			(a)In generalThe North Mississippi National Wildlife
			 Refuges Complex, located in the State of Mississippi and consisting of the
			 Dahomey National Wildlife Refuge, the Tallahatchie National Wildlife Refuge,
			 the Coldwater National Wildlife Refuge, and the Bear Lake Unit, is redesignated
			 as the Sam D. Hamilton North Mississippi National Wildlife Refuges
			 Complex.
			(b)Boundary revisionNothing in this Act prevents the Secretary
			 of the Interior from making adjustments to the boundaries of the Sam D.
			 Hamilton North Mississippi National Wildlife Refuges Complex (referred to in
			 this section as the Refuges Complex), as the Secretary
			 determines to be appropriate, to carry out the mission of the National Wildlife
			 Refuge System in accordance with the National Wildlife Refuge System
			 Administration Act of 1966 (16 U.S.C. 668dd et seq.) and any other applicable
			 authority.
			(c)Addition of landNothing in this Act prevents the Secretary
			 of the Interior from adding to the Refuges Complex new land or parcels of the
			 National Wildlife Refuge System, as the Secretary determines to be appropriate,
			 to carry out the mission of the National Wildlife Refuge System in accordance
			 with the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C.
			 668dd et seq.) and any other applicable authority.
			(d)ReferencesAny reference in any statute, rule,
			 regulation, executive order, publication, map, paper, or other document of the
			 United States to the North Mississippi National Wildlife Refuges Complex is
			 deemed to refer to the Sam D. Hamilton North Mississippi National Wildlife
			 Refuges Complex.
			
	
		
			Passed the Senate
			 August 5, 2010.
			
			Secretary
		
	
	
	
